                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DARREN L. HARRIS,
                                  11                                                     Case No. 20-01749-EJD (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     C. CAPRIO, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner currently confined at Corcoran State Prison, filed a pro se
                                  19   civil rights complaint against the prison officials at the California State Prison, Los
                                  20   Angeles County, Lancaster (“CSP-LAC”). Dkt. No. 1. Because defendants reside in and
                                  21   the acts complained of occurred in Los Angeles County, which lies within the venue of the
                                  22   Western Division for the Central District of California, see 28 U.S.C. § 84(c), venue
                                  23   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                  24   this case is TRANSFERRED to the United States District Court for the Central District of
                                  25   California. See 28 U.S.C. § 1406(a).
                                  26          The Clerk shall terminate all pending motions and transfer the entire file to the
                                  27   Western Division for the Central District of California.
                                  28
                                   1            IT IS SO ORDERED.
                                   2            4/6/2020
                                       Dated: _____________________                      ________________________
                                                                                         EDWARD J. DAVILA
                                   3
                                                                                         United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.20\01749.Harris_transfer (CD)

                                  28                                                 2
